Case 4:19-cv-01101-WIA Document 1-1 Filed 06/26/19 Page 1of3

EXHIBIT A
CERTIFICATE OF MERIT AS TO DEFENDANT CCI

I, Curt M. Parkins, Esq., Attorney for Plaintiff, certify that the claim
that this defendant deviated from an acceptable professional standard is
based solely on allegations that other licensed professionals for whom this
defendant is responsible deviated from an acceptable professional standard
and an appropriate licensed professional has supplied a written statement to
the undersigned that there is a basis to conclude that the care, skill or
knowledge exercised or exhibited by this defendant in the treatment, practice
or work that is the subject of the complaint, fell outside acceptable
professional standards and that such conduct was a cause in bringing about
the harm.

Date: © / 287 Cer Ty 1

Curt M. Parkins, Esq.

20
Case 4:19-cv-01101-WIA Document 1-1 Filed 06/26/19 Page 2 of 3

EXHIBIT B
CERTIFICATE OF MERIT AS TO DEFENDANT ZALOGA

I, Curt M. Parkins, Esq., Attorney for Plaintiff, certify that an
appropriate licensed professional has supplied a written statement to the
undersigned that there is a basis to conclude that the care, skill or knowledge
exercised or exhibited by this defendant in the treatment, practice or work
that is the subject of the complaint, fell outside acceptable professional
standards and that such conduct was a cause in bringing about the harm.

Date: G /Le [ 1g CY bt.

Curt M. Parkins, Esq.

 

21
Case 4:19-cv-01101-WIA Document 1-1 Filed 06/26/19 Page 3 of 3

EXHIBIT C
CERTIFICATE OF MERIT AS TO DEFENDANT MALLIK

I, Curt M. Parkins, Esq., Attorney for Plaintiff, certify that an
appropriate licensed professional has supplied a written statement to the
undersigned that there is a basis to conclude that the care, skill or knowledge
exercised or exhibited by this defendant in the treatment, practice or work
that is the subject of the complaint, fell outside acceptable professional
standards and that such conduct was a cause in bringing about the harm.

pate, C/26/ 1% (“Ay

Curt M. Parkins, Esq.

22
